EXHIBIT 17.1 RESIGNATION TO:JBI INC. (the "Corporation") AND TO: Its Board of Directors This is to confirm my resignation as a director of the Corporation. I have just been appointed to two other boards and I have accepted two CFO positions in the junior mining space and as a result I do not think that I will have the time required to fulfill my duties as a director of JBI. I wish you all the luck going forward and I will always be a supporter and shareholder of JBI and if you ever need any help please give me a call. August 8, 2011 /s/ James Fairbairn James Fairbairn
